Case 2:21-cv-02516-CCC-MF Document 8-4 Filed 03/17/21 Page 1 of 3 PageID: 96




                         Exhibit C
                  Case 2:21-cv-02516-CCC-MF Document 8-4 Filed 03/17/21 Page 2 of 3 PageID: 97

                                                                                 U.S. District Court — Judicial Caseload Profile
NEW JERSEY                                                                                   12-Month Periods Ending

                                                                  Sep 30          Sep 30              Sep 30        Sep 30               Sep 30           Sep 30
                                                                   2015            2016                2017          2018                 2019             2020                     Numerical
                                                                                                                                                                                    Standing
                                    Filings ¹                         10,781           9,674            13,833           22,908            26,131           20,710                   Within
                                 Terminations                         10,063           9,265            11,441           12,860            12,730           11,064              U.S.      Circuit
    Overall
   Caseload                         Pending                           10,308          10,679            13,086           23,636            37,066           46,609
   Statistics            Percent Change in Total
                           Filings Current Year
                            Over Earlier Year                           92.1           114.1                49.7           -9.6             -20.7                               84             5
                                    Number of Judgeships                    17              17               17             17                  17               17
                            Vacant Judgeship Months ²                   27.0               39.9             28.0           39.5              63.4               72.0
                                             Total                      634                569              814           1,348             1,537            1,218               2             1
                                             Civil                      588                527              773           1,299             1,475            1,156               2             1
                                             Criminal
                          Filings                                                                                                                                               69             3
                                             Felony                         35              29               28             39                  51               53
                                             Supervised
   Actions                                   Release
per Judgeship                                Hearings                       11              13               13                 9               11               10             84             3
                               Pending Cases ²                          606                628              770           1,390             2,180            2,742               3             1
                              Weighted Filings ²                        602                494              592           1,012             1,044               860              4             2
                                 Terminations                           592                545              673            756               749                651             15             1
                              Trials Completed                              9               11                 8                6                 8                4            91             6
                                             Criminal
                      From Filing to         Felony                     11.0               14.8             12.2            8.8               8.2                8.7            25             2
   Median              Disposition
                                             Civil ²                     7.9                8.0              6.6            4.3               9.0                9.9            59             4
Time (Months)
                           From Filing to Trial ²
                               (Civil Only)                             46.9               42.0             37.9           48.9              48.7               37.1            32             3
                              Number (and %)
                               of Civil Cases                           601                617              674           1,484              736             2,762
                              Over 3 Years Old ²                        6.5                6.3              5.5             6.5              2.0               6.1              41             2
                             Average Number
                          of Felony Defendants
     Other                    Filed per Case                             1.1                1.1              1.1            1.1               1.1                1.1
                                 Avg. Present for
                                 Jury Selection                         49.9               82.9             88.5          124.1             102.5            102.1
                     Jurors      Percent Not
                                 Selected or
                                 Challenged                             36.5               38.1             40.4           38.0              37.9               47.0

                                      2020 Civil Case and Criminal Felony Defendant Filings by Nature of Suit and Offense

      Type of            Total          A               B         C              D                E            F            G               H               I          J        K          L
        Civil            19,655             424        12,247     1,333              12               68           610          840         1,096               339    1,149         23    1,514
     Criminal ¹               885           28              357        49            158              197          27               16                -          10        10        11            22

NOTE: Criminal data in this profile count defendants rather than cases and therefore will not match previously published numbers.
¹ Filings in the "Overall Caseload Statistics" section include criminal transfers, while filings by "Nature of Offense" do not.
² See "Explanation of Selected Terms."
                  Case 2:21-cv-02516-CCC-MF Document 8-4 Filed 03/17/21 Page 3 of 3 PageID: 98

                                                                               U.S. District Court — Judicial Caseload Profile
VIRGINIA EASTERN                                                                           12-Month Periods Ending

                                                                 Sep 30         Sep 30              Sep 30         Sep 30            Sep 30          Sep 30
                                                                  2015           2016                2017           2018              2019            2020                      Numerical
                                                                                                                                                                                Standing
                                    Filings ¹                        4,942           5,061                4,664         4,923           4,941           4,354                    Within
                                 Terminations                        4,936           4,801                4,712         4,714           4,827           3,896               U.S.       Circuit
    Overall
   Caseload                         Pending                          3,222           3,445                3,424         3,340           3,384           3,843
   Statistics            Percent Change in Total
                           Filings Current Year
                            Over Earlier Year                        -11.9           -14.0                 -6.6         -11.6           -11.9                               65              6
                                    Number of Judgeships                  11              11                11            11                11              11
                            Vacant Judgeship Months ²                  0.0                0.0               0.0          16.0            22.2              17.5
                                             Total                    449                460               424           448             449               396              64              8
                                             Civil                    317                339               301           314             309               300              53              5
                                             Criminal
                          Filings                                                                                                                                           54              6
                                             Felony                       89              79                82            87                99              65
                                             Supervised
   Actions                                   Release
per Judgeship                                Hearings                     43              42                41            46                41              31              43              5
                               Pending Cases ²                        293                313               311           304             308               349              78              9
                              Weighted Filings ²                      424                397               388           415             405               351              64              7
                                 Terminations                         449                436               428           429             439               354              72              9
                              Trials Completed                            20              23                20            23                24              14              36              5
                                             Criminal
                      From Filing to         Felony                    5.3                5.6               5.8           5.4             5.2               7.1              9              1
   Median              Disposition
                                             Civil ²                   5.3                5.2               5.2           5.3             5.9               6.0              9              1
Time (Months)
                           From Filing to Trial ²
                               (Civil Only)                           10.0               12.2               9.8          12.4            12.7              11.2              1              1
                              Number (and %)
                               of Civil Cases                          59                110               350           172              84                73
                              Over 3 Years Old ²                       2.5               4.2               14.3          7.2              3.6               2.8              9              2
                             Average Number
                          of Felony Defendants
     Other                    Filed per Case                           1.3                1.3               1.3           1.2             1.3               1.3
                                 Avg. Present for
                                 Jury Selection                       52.7               33.7              50.5          55.0            52.9              66.9
                     Jurors      Percent Not
                                 Selected or
                                 Challenged                           42.0               38.2              40.0          39.5            38.4              52.4

                                      2020 Civil Case and Criminal Felony Defendant Filings by Nature of Suit and Offense

      Type of            Total          A              B         C             D                E            F            G             H              I          J         K           L
        Civil              3,297            159            86    1,220              6               34            143         351           258            153        426          3        458
     Criminal ¹               717               4          248       84            124              109           19            65               -          17         3         28             16

NOTE: Criminal data in this profile count defendants rather than cases and therefore will not match previously published numbers.
¹ Filings in the "Overall Caseload Statistics" section include criminal transfers, while filings by "Nature of Offense" do not.
² See "Explanation of Selected Terms."
